        Case 4:19-cv-00037-DC-DF Document 66 Filed 08/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

MARY CATHERINE “KATIE” SANCHEZ,                       §
                                                      §
       Plaintiff,                                     §
                                                      §
v.                                                    §       No. 4:19-CV-00037-DC-DF
                                                      §
PRESIDIO COUNTY, TEXAS and                            §
FRANCES GARCIA in her individual capacity,            §
                                                      §
       Defendants.                                    §

                         PLAINTIFF’S MOTION FOR JUDGMENT

TO THE HONORABLE DAVID COUNTS, UNITED STATES DISTRICT JUDGE:

       Comes now MARY CATHERINE “KATIE” SANCHEZ, Plaintiff, and files this Motion

for Judgment, and would show the following:

       1.      Plaintiff Katie Sanchez filed this suit under 42 U.S.C. § 1983 against Defendants

Presidio County, Texas and Frances Garcia, individually, for retaliation based on her exercise of

her First Amendment right to be a candidate for political office. Having heard the evidence, the

jury returned a verdict in favor of Sanchez, finding that Defendants retaliated against her for

exercising her First Amendment rights, and assessing her damages as well as exemplary

damages.

       2.      Pursuant to Rule 58, a Court must promptly approve the form of the judgment,

which the Clerk must promptly enter, when (1) the jury returns a special verdict, (2) the jury

returns a general verdict with answers to written questions, or (3) the Court grants other relief not

described in Rule 58(b). FED.R.CIV.P. 58(b)(2).
        Case 4:19-cv-00037-DC-DF Document 66 Filed 08/10/21 Page 2 of 3




       3.      Plaintiff moves the Court to render judgment on the verdict, awarding her actual

damages, exemplary damages, attorney fees, pre- and postjudgment interest, and costs of court.

       4.      Approximately contemporaneously with the filing of this motion, Plaintiff files

her motion for attorney fees, requesting this Court to assess fees pursuant to 42 U.S.C. § 1988.

       5.      In section 1983 cases, whether to award prejudgment interest is within the

discretion of the Court. Faulkenberry v. Yost, No. AU-15-CA-01089-SS, 2018 WL 297615, at

*11 (W.D. Tex. 2018). Plaintiff moves the Court to exercise its discretion to assess prejudgment

interest in order to provide full compensation for the delay in payment to her and the Defendants’

use and detention of the funds representing the damages she is entitled to recover, for the period

while this suit was pending. See generally George v. Foster, 129 F.3d 610, 1997 WL 681151, at

*1 (5th Cir. 1997) (purpose of prejudgment interest).

       6.      When awarded in a section 1983 action, prejudgment interest is calculated

according to state law. Pressey v. Patterson, 898 F.2d 1018, 1026 (5th Cir. 1990). Plaintiff

therefore moves for an award of prejudgment interest only on her actual damages sustained in

the past, as found by the jury. TEX.FIN.CODE § 304.1045; TEX.CIV.PRAC.&REM.CODE § 41.007.

Plaintiff moves that the prejudgment interest be assessed from the date this suit was filed, July

17, 2019, until the day before the judgment is entered, at the current Texas rate of 5% per annum,

which is likely to remain the prevailing rate through the date of judgment. TEX.FIN.CODE §

304.003, 304.005, 304.103, 304.104.

       7.      Postjudgment interest is a matter of federal law and is awarded as a matter of

course under 28 U.S.C. § 1961. Faulkenberry, 2018 WL 297615, at *11. Such interest is


                                                2
        Case 4:19-cv-00037-DC-DF Document 66 Filed 08/10/21 Page 3 of 3




calculated at the time the judgment is entered and is based on the weekly average Treasury yield.

Id., citing 28 U.S.C. § 1961(a). Plaintiff requests the Court to award postjudgment interest at the

rate prevailing on the date of entry of judgment.

       8.      Costs should be awarded to the Plaintiff as prevailing party.         FED.R.CIV.P.

54(d)(1). Upon entry of judgment, Plaintiff will submit a bill of costs to the Clerk of the Court.

Id.

       9.      Plaintiff’s proposed judgment is submitted contemporaneously with this motion.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Court render

judgment awarding her actual damages, exemplary damages, attorney fees, and interest, and such

other relief to which she may be justly entitled.

                                                        Respectfully submitted,


                                                        /s/ John A. Wenke
                                                        JOHN A. WENKE
                                                        Attorney for Plaintiff
                                                        State Bar No. 00788643
                                                        501 E. California Ave.
                                                        El Paso, Texas 79902
                                                        Telephone: (915) 351-8877
                                                        Facsimile: (915) 351-9955
                                                        lawoffice@johnwenke.com
                                                        ATTORNEY FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the clerk using the CM/ECF system,
which will send notification of such filing to Jon Mark Hogg, Jackson Walker, 136 W. Twohig
Ave., Suite B. San Angelo, Texas 76903, Attorney for Defendant.

                                                        /s/ John A. Wenke
                                                        JOHN A. WENKE




                                                    3
